SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended September 28, 2013 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934for the transition period fromto Commission File Number 001-35672 BERRY PLASTICS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 20-5234618 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(812) 424-2904 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934.Yes []No [ X] Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.Yes [X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K:[] Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Small reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes[]No[X] The aggregate market value of the voting stock held by non-affiliates of the registrant on March28, 2013 (the last trading day of the registrant’s most recently completed second fiscal quarter), based upon the closing price of $19.05 of the registrant’s common stock as reported on the New York Stock Exchange, was approximately $763 million.The calculation excludes shares of the registrant’s common stock held by current executive officers, directors, and affiliates whose ownership exceeded 5% as of such date. As of December 11, 2013, there were approximately 115,900,000 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of Berry Plastics Group, Inc.’s Proxy Statement for its 2014 Annual Meeting of Stockholders are incorporated by reference into Part III of this Annual Report on Form 10-K. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This Form 10-K for the fiscal period ending September 28, 2013, (“fiscal 2013”) and comparable periods September 29, 2012, (“fiscal 2012”) and October 1, 2011, (“fiscal 2011”) contains “forward-looking statements” which involve risks and uncertainties and are presented pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.You can identify forward-looking statements because they contain words such as “believes,” “expects,” “may,” “will,” “should,” “would,” “could,” “seeks,” “approximately,” “intends,” “plans,” “estimates,” “anticipates.” “outlook,” or “looking forward” or similar expressions that relate to our strategy, plans or intentions.All statements we make relating to our estimated and projected earnings, margins, costs, expenditures, cash flows, growth rates and financial results or to our expectations regarding future industry trends are forward-looking statements.In addition, we, through our senior management, from time to time make forward-looking public statements concerning our expected future operations and performance and other developments.These forward-looking statements are subject to risks and uncertainties that may change at any time, and, therefore, our actual results may differ materially from those that we expected.We derive many of our forward-looking statements from our operating budgets and forecasts, which are based upon many detailed assumptions.While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors, and it is impossible for us to anticipate all factors that could affect our actual results. Important factors that could cause actual results to differ materially from our expectations, which we refer to as cautionary statements, are disclosed under “Risk Factors” and elsewhere in this Form 10-K, including, without limitation, in conjunction with the forward-looking statements included in this Form 10-K.All forward-looking information and subsequent written and oral forward-looking statements attributable to us, or to persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements.Some of the factors that we believe could affect our results include: · risks associated with our substantial indebtedness and debt service; · changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; · performance of our business and future operating results; · risks related to our acquisition strategy and integration of acquired businesses; · reliance on unpatented know-how and trade secrets; · increases in the cost of compliance with laws and regulations, including environmental, safety, and production and product laws and regulations; · risks related to disruptions in the overall economy and the financial markets may adversely impact our business; · catastrophic loss of one of our key manufacturing facilities, natural disasters, and other unplanned business interruptions; · risks of competition, including foreign competition, in our existing and future markets; · general business and economic conditions, particularly an economic downturn; · risks that our restructuring programs may entail greater implementation costs or result in lower costs savings than anticipated; · the ability of our insurance to cover fully our potential exposures; and · the other factors discussed in the section of this Form 10-K titled “Risk Factors.” We caution you that the foregoing list of important factors may not contain all of the material factors that are important to you.Accordingly, investors should not place undue reliance on those statements.All forward-looking statements are based upon information available to us on the date of this report.We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. 1 TABLE OF CONTENTS FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 28, 2013 Page PART I Item 1 BUSINESS 3 Item 1A. RISK FACTORS 9 Item 1B. UNRESOLVED STAFF COMMENTS 15 Item 2. PROPERTIES 15 Item 3. LEGAL PROCEEDINGS 15 Item 4. MINE SAFETY DISCLOSURES 15 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 15 Item 6 SELECTED FINANCIAL DATA 16 Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 29 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 29 Item 9A. CONTROLS AND PROCEDURES 29 Item 9B. OTHER INFORMATION 29 PART III Item 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 31 Item 11. EXECUTIVE COMPENSATION 31 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 31 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 31 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 31 PART IV Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 32 2 Item 1.BUSINESS (In millions of dollars, except as otherwise noted) General Berry Plastics Group, Inc. (“Berry” or the “Company”) is a leading provider of value-added plastic consumer packaging and engineered materials with a track record of delivering high-quality customized solutions to our customers.Our products utilize our proprietary research and development platform, which includes a continually evolving library of Berry-owned molds, patents, manufacturing techniques and technologies.We sell our solutions predominantly into consumer-oriented end-markets, such as food and beverage, healthcare, and personal care.We believe our customers look to us for solutions that have high consumer impact in terms of form, function, and branding.Representative examples of our products include drink cups, thin-wall containers, bottles, specialty closures, prescription vials, specialty films, tape products, and corrosion protection materials. We believe that we have created one of the largest product libraries in our industry, allowing us to be a comprehensive solution provider to our customers.We have more than 13,000 customers, which consist of a diverse mix of leading national, mid-sized regional and local specialty businesses.The size and scope of our customer network allows us to introduce new products we develop or acquire to a vast audience that is familiar with, and we believe partial to, our brand.In fiscal 2013, no single customer represented more than 3% of net sales and our top ten customers represented 18% of net sales.We believe our manufacturing processes and our ability to leverage our scale to reduce expenses on items, such as raw materials, position us as a low-cost manufacturer relative to our competitors.For example, we believe based on management estimates that we are one of the largest global purchasers of plastic resins, at more than 2 billion pounds per year, which gives us scaled purchasing savings. We organize our business into four operating divisions: Rigid Open Top, Rigid Closed Top, (which together make up our Rigid Packaging business), Engineered Materials, and Flexible Packaging.Additional financial information about our business segments is provided in “Management's Discussion and Analysis of Financial Condition and Results of Operations” and the “Notes to Consolidated Financial Statements,” which are included elsewhere in this Form 10-K. Recent Acquisitions Prime Label In October 2012, the Company acquired 100% of the shares of Prime Label and Screen Incorporated (“Prime Label”) for a purchase price of $20 million.Prime Label is a leader in specialty re-sealable labels, including a patented rigid lens closure system. The newly added business is operated in the Company’s Flexible Packaging reporting segment.To finance the purchase, the Company used cash on hand and existing credit facilities.The Prime Label acquisition has been accounted for under the purchase method of accounting, and accordingly, the preliminary purchase price has been allocated to the identifiable assets and liabilities based on estimated fair values at the acquisition date.The Company has recognized goodwill on this transaction as a result of expected synergies.A portion of the goodwill will not be deductible for tax purposes. Graphic Packaging On September 30, 2013, the Company acquired Graphic Packaging’s flexible plastics and films business (“Graphic”) for a purchase price of $62 million.Graphic is a producer of wraps, films, pouches, and bags for the food, medical, industrial, personal care, and pet food markets.The newly acquired business will be operated in the Company’s Flexible Packaging Division.To finance the purchase, the Company used cash on hand and existing credit facilities.The Graphic acquisition will be accounted for under the purchase method of accounting, and accordingly, the purchase price will be allocated to the identifiable assets and liabilities based on estimated fair values at the acquisition date. Recent Developments Initial Public Offering In October 2012, the Company completed an initial public offering and sold 29,411,764 shares of common stock at a public offering price of $16.00 per share.In conjunction with the initial public offering the Company executed a 12.25 for one stock split of the Company’s common stock.The effect of the stock split on outstanding shares and earnings per share has been retroactively applied to all periods presented.Transaction fees totaling $33 million were included in Paid-in capital on the Consolidated Balance Sheets.Proceeds, net of transaction fees, of $438 million and cash from operations were used to repurchase $455 million of 11% Senior Subordinated Notes due September 2016.As part of the repurchase the Company paid premiums of $13 million and wrote-off $3 million of deferred financing fees. 3 Tax Receivable Agreement In connection with the initial public offering, the Company entered into an income tax receivable agreement ("TRA") that provides for the payment to pre-initial public offering stockholders, option holders and holders of our stock appreciation rights, 85% of the amount of cash savings, if any, in U.S. federal, foreign, state and local income tax that are actually realized (or are deemed to be realized in the case of a change of control) as a result of the utilization of our and our subsidiaries’ net operating losses attributable to periods prior to the initial public offering.The Company expects to pay between $313 million and $360 million in cash related to this agreement.This range is based on the Company's assumptions using various items, including valuation analysis and current tax law.The Company recorded an obligation of $313 million which was recognized as a reduction of Paid-in capital on the Consolidated Balance Sheets.Changes in the estimated TRA obligation will be recorded as Other expense (income) in the Consolidated Statement of Operations.Payments under the TRA are not conditioned upon the parties' continued ownership of the Company’s common stock.The balance at the end of fiscal 2013 was $308 million.During fiscal 2013, the Company made $5 million of payments related to the TRA with an additional $32 million being paid in the first fiscal quarter of 2014. Incremental Term Loan In February 2013, the Company entered into an incremental assumption agreement to increase the commitments under Berry Plastics Corporation’s existing term loan credit agreement by $1.4 billion. Berry Plastics Corporation borrowed loans in an aggregate principal amount equal to the full amount of the commitments on such date. The incremental term loans bear interest at LIBOR plus 2.50% per annum with a LIBOR floor of 1.00%, matures in February 2020 and are subject to customary amortization. The proceeds from the incremental term loan, in addition to borrowings under the revolving credit facility, were used to (a) satisfy and discharge all of Berry Plastics Corporation’s outstanding (i) Second Priority Senior Secured Floating Rate Notes due 2014, (ii) First Priority Senior Secured Floating Rate Notes due 2015, (iii) 101⁄4% Senior Subordinated Notes due 2016 and (iv) 81⁄4% First Priority Senior Secured Notes due 2015, which, in each case, were called for redemption in February 2013 and the related indentures and (b) pay related fees and expenses. The Company recognized a $48 million loss on extinguishment of debt related to this debt refinancing. Interest Rate Swap In February 2013, the Company entered into an interest rate swap transaction to protect $1 billion of outstanding variable rate term loan debt from future interest rate volatility. The agreement swapped the greater of a three-month variable LIBOR contract or 1.00% for a fixed three-year rate of 2.355%, with an effective date in May 2016 and expiration in May 2019. In June 2013, the Company elected to settle this derivative instrument and received $16 million as a result of this settlement.The offset is included in Accumulated other comprehensive loss and Deferred income taxes and will be amortized to Interest expense from May 2016 through May 2019, the original term of the swap agreement. Secondary Public Offerings In April 2013, we completed a secondary public offering in which certain funds affiliated with Apollo Global Management, LLC (“Apollo”) and Graham Partners (“Graham”) sold 18,975,000 shares of common stock at $17.00 per share, which included 2,475,000 shares purchased by the underwriters upon the exercise in full of their option to purchase additional shares.The selling stockholders received proceeds from the offering, which, net of underwriting fees, totaled $311 million.The Company received no proceeds and incurred fees of $1 million related to this offering. In July 2013, we completed a secondary public offering in which certain funds affiliated with Apollo and Graham sold 17,250,000 shares of common stock at $21.63 per share, which included 2,250,000 shares purchased by the underwriters upon the exercise in full of their option to purchase additional shares.The selling stockholders received proceeds from the offering, which, net of underwriting fees, totaled $360 million.The Company received no proceeds and incurred fees of $1 million related to this offering. Option Modification In August 2013, the Companyrecorded an $8 million stock compensation charge related to certain modifications to the Berry Plastics Group Inc. 2006 Equity Incentive Plan and the Berry Plastics Group, Inc. 2012 Long-Term Incentive Plan (collectively, the "Plans").The modifications include (i) accelerated vesting of all unvested options upon an employee's death or termination by the Company by reason of an employee’s permanent disability, (ii) in the event of an employee's qualified retirement, continuation of the normal vesting period applicable to the retiree's unvested options, as well as an extension of the exercise period to the end of the original ten-year term of the retiree's vested options and (iii) all unvested options and stock appreciation rights that were subject to performance-based vesting criteria as of January 1, 2013 (excluding certain IRR performance-based options) were modified to time-based vesting. 4 2014 Cost Reduction Plan In November, the Company initiated a cost reduction plan designed to deliver meaningful cost savings and optimal equipment utilization. This plan will result in several plant rationalizations.The costs associated with this plan will primarily consist of one-time costs associated with facility consolidation, including severance and termination benefits for employees of approximately $6 million, other costs associated with exiting facilities of approximately $30 million and non-cash asset impairment charges of approximately $11 million.In addition, as part of this cost reduction plan the Company estimates it will incur capital expenditures of approximately $13 million.Overall these facility restructuring programs are projected to generate approximately $27 million of annual operating savings when fully implemented.These amounts are preliminary estimates based on the information currently available to management.The plan is expected to be fully implemented by the end of fiscal 2014. Product Overview Rigid Packaging Our Rigid Packaging business primarily consists of containers, foodservice items, closures, overcaps, bottles, prescription containers, and tubes.The largest end uses for our packages are consumer-oriented end markets such as food and beverage, retail mass marketers, healthcare, personal care and household chemical.Many of our products are manufactured from proprietary molds that we develop and own, which we believe would result in significant costs to our customers to switch to a different supplier.In addition to a complete product line, we have sophisticated decorating capabilities and in-house graphic arts and tooling departments, which allow us to integrate ourselves into, and, we believe, add significant value to, our customers’ packaging design processes.Our primary competitors include Airlite, Letica, Polytainers, Silgan, Aptar Group, and Reynolds.These competitors individually only compete on certain of our products, whereas we offer the entire selection of rigid products described below. Containers.We manufacture a collection of nationally branded container products and also seek to develop customized container products for niche applications by leveraging of our state-of-the-art design, decoration and graphic arts capabilities.We believe this mix allows us to both achieve significant economies of scale, while also maintaining an attractive portfolio of specialty products.Our container capacities range from four ounces to five gallons and are offered in various styles with accompanying lids, bails and handles, some of which we produce, as well as a wide array of decorating options.We have long-standing supply relationships with many of the nation’s leading food and consumer products companies. Foodservice.We believe that we are one of the largest providers of large size thermoformed polypropylene (“PP”) and injection-molded plastic drink cups in the United States.Our thermoform process uses PP instead of more expensive materials in producing deep draw drink cups to generate a cup with a competitive cost advantage.Additionally, we produce injection-molded plastic cups that range in size from 12 to 64 ounces.Primary markets for our plastic drink cups are quick service and family dining restaurants, convenience stores, stadiums and retail stores.Many of our cups are decorated, often as promotional items, and we believe we have a reputation in the industry for innovative, state-of-the-art graphics. Closures and Overcaps.We believe we are a leading producer of closures and overcaps across several of our product lines, including continuous-thread and child-resistant closures, as well as aerosol overcaps.We currently sell our closures into numerous end markets, including vitamin/nutritional, chemical, healthcare, food/beverage, specialty and personal care.In addition to traditional closures, we are a provider of a wide selection of custom closure solutions including fitments and plugs for medical applications, cups and spouts for liquid laundry detergent, and dropper bulb assemblies for medical and personal care applications.Further, we believe that we are the leading domestic producer of injection-molded aerosol overcaps.Our aerosol overcaps are used in a wide variety of consumer goods including spray paints, household and personal care products, insecticides and numerous other commercial and consumer products.We believe our technical expertise and manufacturing capabilities provide us a low-cost position that has allowed us to become a leading provider of high-quality closures and overcaps to a diverse set of leading companies.We believe our manufacturing advantage is driven by our position on the forefront of various technologies, including the latest in single- and bi-injection processes, precise reproduction of colors, automation and vision technology, and proprietary packing technology that minimizes freight cost and warehouse space.A majority of our overcaps and closures are manufactured from proprietary molds, which we design, develop, and own.In addition to these molds, we utilize state-of-the art lining, assembly, and decorating equipment to enhance the value and performance of our products in the market. Bottles and Prescription Containers.Our bottle and prescription container businesses target markets similar to our closure business.We believe, based on management estimates, that we are the leading supplier of spice containers in the United States and have a leadership position in various food and beverage, vitamin and nutritional markets, as well as selling bottles into prescription and pharmaceutical applications.Additionally, we believe we are a leading supplier in the prescription container market, supplying a complete line of amber 5 containers with both one-piece and two-piece child-resistant closures.We offer an extensive line of stock polyethylene (“PE”) and polyethylene terephthalate (“PET”) bottles for the vitamin and nutritional markets.Our design capabilities, along with internal engineering strength give us the ability to compete on customized designs to provide desired differentiation from traditional packages.We also offer our customers decorated bottles with hot stamping, silk screening and labeling.We sell these products to personal care, pharmaceutical, food and consumer product customers. Tubes.We offer a complete line of extruded and laminate tubes in a wide variety of sizes.We believe that we are one of the largest suppliers of extruded plastic squeeze tubes in the United States.Our focus and investments are made to ensure that we are able to meet the increasing trend towards large diameter tubes with high-end decoration.We have several proprietary designs in this market that combine tube and closure that we believe are viewed as very innovative both in appearance and functionality, as well as from a sustainability standpoint.The majority of our tubes are sold in the personal care market, focusing on products like facial/cold creams, shampoos, conditioners, bath/shower gels, lotions, sun care, hair gels, and anti-aging creams.We also sell our tubes into the pharmaceutical and household chemical markets.We believe that our ability to provide creative package designs, combined with a complementary line of closures, makes us a preferred supplier for many customers in our target markets. Engineered Materials Our Engineered Materials business primarily consists of pipeline corrosion protection solutions, tapes and adhesives, PE-based film products and can liners.Our primary competitors include AEP, Canusa, Sigma and 3M.The Engineered Materials business primarily includes the following product groups: Corrosion Protection Products.We believe we are a leading global producer of anti-corrosion products to infrastructure, rehabilitation and new pipeline projects throughout the world.We believe our products deliver superior performance across all climates and terrains for the purpose of sealing, coupling, and rehabilitation and corrosion protection of pipelines.Products include heat-shrinkable coatings, single- and multi-layer sleeves, pipeline coating tapes, anode systems for cathodic protection, visco-elastic, and epoxy coatings.These products are used in oil, gas, and water supply and construction applications.Our customers primarily include contractors managing discrete construction projects around the world as well as distributors and applicators. Tape Products.We believe we are a leading North American manufacturer of cloth and foil tape products.Other tape products include high-quality, high-performance liners of splicing and laminating tapes, flame-retardant tapes, vinyl-coated and carton sealing tapes, electrical, double-faced cloth, masking, mounting, OEM, and medical and specialty tapes.These products are sold under the NationalTM, Nashua®, and Polyken® brands in the United States.Tape products are sold primarily through distributors and directly to end users and are used predominantly in industrial, HVAC, automotive, construction, and retail market applications.In addition to serving our core tape end markets, we believe we are also a leading producer of tapes in the niche aerospace, construction and medical end markets.We believe that our success in serving these additional markets is principally due to a combination of technical and manufacturing expertise leveraged in favor of customized applications. Retail Bags.We manufacture and sell a diversified portfolio of PE-based film products to end users in the retail markets.These products are sold under leading brands such as Ruffies® and Film-Gard®.Our products include drop cloths and retail trash bags.These products are sold primarily through wholesale outlets, hardware stores and home centers, paint stores, and mass merchandisers. PVC Films.We believe, based on management estimates, that we are a world leader in PVC films offering a broad array of PVC meat film.Our products are used primarily to wrap fresh meats, poultry, and produce for supermarket applications.In addition, we offer a line of boxed products for food service and retail sales.We service many of the leading supermarket chains, club stores, and wholesalers.We believe we are a leading innovator and specialize in lighter gauge sustainable solutions like our recent Revolution™ product line offering. Institutional Can Liners.We sell trash-can liners and food bags for offices, restaurants, schools, hospitals, hotels, municipalities, and manufacturing facilities.We also sell products under the Big City®, Hospi-Tuff®, Plas-Tuff®, Rhino-X®, and Steel-Flex® brands. Stretch Films.We produce both hand and machine-wrap stretch films, which are used by end users to wrap products and packages for storage and shipping.We sell stretch film products to distributors, retail, and industrial end users under the MaxTech® and PalleTech® brands. 6 Flexible Packaging Our Flexible Packaging division consists of high barrier, multilayer film products as well as finished flexible packages such as printed bags and pouches.The largest end uses for our flexible products are consumer-oriented end markets such as food and beverage, medical, and personal care.Our primary competitors include Printpak, Tredegar, and Bemis.The Flexible Packaging division includes the following product groups: Barrier/Sealant Films.We manufacture and sell a wide range of highly specialized, made-to-order film products ranging from mono layer to coextruded films having up to nine layers, lamination films sold primarily to flexible packaging converters and used for peelable lid stock, stand-up pouches, pillow pouches, and other flexible packaging formats.We also manufacture barrier films used for cereal, cookie, cracker, and dry mix packages that are sold directly to food manufacturers.We also manufacture films for specialized industrial applications ranging from lamination film for carpet padding to films used in solar panel construction. Personal Care Films.We believe we are a major supplier of component and packaging films used for personal care hygiene applications predominantly sold in North America and Latin America.The end use applications include disposable baby diapers, feminine care, adult incontinence, hospital, and tissue and towel products.Our “Lifetime of Solutions™” approach promotes an innovation pipeline that seeks to integrate both product and equipment design into leading edge customer and consumer solutions. Printed Products.We are a converter of printed bags, pouches, and rollstock.Our manufacturing base includes integrated extrusion that combines with printing, laminating, bagmaking, Innolok®, and laser-score converting processes.We believe we are a leading supplier of printed film products for the fresh bakery, tortilla, and frozen vegetable markets with brands such as SteamQuick® Film, Freshview™ bags, and Billboard™. Coated and Laminated Packaging.We manufacture specialty coated and laminated products for a wide variety of packaging applications.The key end markets and applications for our products include food, consumer, healthcare, industrial and military pouches, roll wrap, multi-wall bags, and fiber drum packaging.Our products are sold under the MarvelGuard™ and MarvelSeal™ brands and are predominately sold to converters who transform them into finished goods. Marketing and Sales We reach our large and diversified base of over 13,000 customers through our direct field sales force of dedicated professionals and the strategic use of distributors.Our field sales, production and support staff meet with customers to understand their needs and improve our product offerings and services.Our scale enables us to dedicate certain sales and marketing efforts to particular products, customers or geographic regions, when applicable, which enables us to develop expertise that we believe is valued by our customers.In addition, because we serve common customers across segments, we have the ability to efficiently utilize our sales and marketing resources to minimize costs.Highly skilled customer service representatives are strategically located throughout our facilities to support the national field sales force.In addition, inside sales representatives, marketing managers, and sales/marketing executives oversee the marketing and sales efforts.Manufacturing and engineering personnel work closely with field sales personnel and customer service representatives to satisfy customers’ needs through the production of high-quality, value-added products and on-time deliveries. We believe that we have differentiated ourselves from competitors by building a reputation for high-quality products, customer service and innovation.Our sales team monitors customer service in an effort to ensure that we remain the primary supplier for our key accounts.This strategy requires us to develop and maintain strong relationships with our customers, including end users as well as distributors and converters.We have a technical sales team with significant knowledge of our products and processes, particularly in specialized products.This knowledge enables our sales and marketing team to work closely with our research and development organization and our customers to co-develop products and formulations to meet specific performance requirements.This partnership approach enables us to further expand our relationships with our existing customer base, develop relationships with new customers and increase sales of new products. Research, Product Development and Design We believe our technology base and research and development support are among the best in the plastics packaging industry.Using three-dimensional computer-aided design technologies, our full-time product designers develop innovative product designs and models for the packaging market.We can simulate the molding environment by running pilot systems for injection-molding, thermoform, compression blow molding machines and blown and cast film machines for research and development of new products.Production molds are then designed and outsourced for production by various companies with which we have extensive experience and established relationships or built by our in-house tooling division located in Evansville, Indiana.Our engineers oversee the mold-building process from start to finish.Many of our customers work in partnership with our technical representatives to develop new, more competitive products.We have enhanced our relationships with these customers by providing the technical service needed to develop products combined with our internal graphic arts support.We also utilize our in-house graphic design department to develop color and styles for new rigid products.Our design professionals work directly with our customers to develop new styles and use computer-generated graphics to enable our customers to visualize the finished product. 7 Additionally, at our major technical centers, including the Berry Research and Design Center in Evansville, Indiana, as well as facilities in Lancaster, Pennsylvania; Franklin, Kentucky; and Chippewa Falls, Wisconsin; we prototype new ideas, conduct research and development of new products and processes, and qualify production systems that go directly to our facilities and into production.With this combination of manufacturing simulation and quality systems support we are able to improve time to market and reduce cost.We spent $28 million, $25 million, and $20 million on research and development in fiscal 2013, 2012 and 2011, respectively. Sources and Availability of Raw Materials The most important raw material purchased by us is plastic resin. Our plastic resin purchasing strategy is to conduct business with only high-quality, dependable suppliers.We believe that we have maintained strong relationships with our key suppliers and expect that such relationships will continue into the foreseeable future. The resin market is a global market and, based on our experience, we believe that adequate quantities of plastic resins will be available at market prices, but we can provide no assurances as to such availability or the prices thereof. We also purchase various other materials, including natural and butyl rubber, tackifying resins, chemicals and adhesives, paper and packaging materials, polyester staple, raw cotton, linerboard and kraft, woven and non-woven cloth, and foil. These materials are generally available from a number of suppliers. Employees At the end of fiscal 2013, we employed over 15,000 employees.Approximately 12% of our employees are covered by collective bargaining agreements.One of our ten agreements, covering approximately 30 employees, which was scheduled for renegotiation in fiscal 2013 is still being renegotiated.The remaining agreements expire after fiscal 2013.Our relations with employees remain satisfactory and there have been no significant work stoppages or other labor disputes during the past three years. Patents, Trademarks and Other Intellectual Property We rely on a combination of patents, trade secrets, unpatented know-how, trademarks, copyrights and other intellectual property rights, nondisclosure agreements and other protective measures to protect our proprietary rights.While we consider our intellectual property to be important to our business in the aggregate, we do not believe that any individual item of our intellectual property portfolio is material to our current business.The remaining duration of our patents ranges from one to approximately 20 years. We employ various methods, including confidentiality and non-disclosure agreements with third parties, employees and consultants, to protect our trade secrets and know-how.We have licensed, and may license in the future, patents, trademarks, trade secrets, and similar proprietary rights to and from third parties. Environmental Matters and Government Regulation Our past and present operations and our past and present ownership and operations of real property are subject to extensive and changing federal, state, local, and foreign environmental laws and regulations pertaining to the discharge of materials into the environment, handling and disposition of wastes, and cleanup of contaminated soil and ground water, or otherwise relating to the protection of the environment.We believe that we are in substantial compliance with applicable environmental laws and regulations.However, we cannot predict with any certainty that we will not in the future incur liability, which could be significant under environmental statutes and regulations with respect to noncompliance with environmental laws, contamination of sites formerly or currently owned or operated by us (including contamination caused by prior owners and operators of such sites) or the off-site disposal of regulated materials, which could be material. We may from time to time be required to conduct remediation of releases of regulated materials at our owned or operated facilities.None of our pending remediation projects are expected to result in material costs.Like any manufacturer, we are also subject to the possibility that we may receive notices of potential liability in connection with materials that were sent to third-party recycling, treatment, and/or disposal facilities under the Federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), and comparable state statutes, which impose liability for investigation and remediation of contamination without regard to fault or the legality of the conduct that contributed to the contamination, and for damages to natural resources.Liability under CERCLA is retroactive, and, under certain circumstances, liability for the entire cost of a cleanup can be imposed on any responsible party.No such notices are currently pending which are expected to result in material costs. 8 The Food and Drug Administration (“FDA”) regulates the material content of direct-contact food and drug packages, including certain packages we manufacture pursuant to the Federal Food, Drug and Cosmetics Act.Certain of our products are also regulated by the Consumer Product Safety Commission (“CPSC”) pursuant to various federal laws, including the Consumer Product Safety Act and the Poison Prevention Packaging Act.Both the FDA and the CPSC can require the manufacturer of defective products to repurchase or recall such products and may also impose fines or penalties on the manufacturer.Similar laws exist in some states, cities and other countries in which we sell our products.In addition, laws exist in certain states restricting the sale of packaging with certain levels of heavy metals, imposing fines and penalties for noncompliance.Although we believe that we use FDA approved resins and pigments in our products that directly contact food and drug products and believe they are in material compliance with all such applicable FDA regulations, and we believe our products are in material compliance with all applicable requirements, we remain subject to the risk that our products could be found not to be in compliance with such requirements. The plastics industry, including us, is subject to existing and potential federal, state, local and foreign legislation designed to reduce solid wastes by requiring, among other things, plastics to be degradable in landfills, minimum levels of recycled content, various recycling requirements, disposal fees, and limits on the use of plastic products.In particular, certain states have enacted legislation requiring products packaged in plastic containers to comply with standards intended to encourage recycling and increased use of recycled materials.In addition, various consumer and special interest groups have lobbied from time to time for the implementation of these and other similar measures.We believe that the legislation promulgated to date and such initiatives to date have not had a material adverse effect on us.There can be no assurance that any such future legislative or regulatory efforts or future initiatives would not have a material adverse effect on us. Available Information We make available, free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments, if any, to those reports through our internet website as soon as practicable after they have been electronically filed with or furnished to the SEC.Our internet address is www.berryplastics.com.The information contained on our website is not being incorporated herein. Item 1A. RISK FACTORS Our substantial indebtedness could affect our ability to meet our obligations and may otherwise restrict our activities. We have a significant amount of indebtedness.As of the end of 2013 fiscal year, we had total indebtedness (including current portion) of $3,946 million with cash and cash equivalents totaling $142 million.We would have been able to borrow a further $531 million under the revolving portion of our senior secured credit facilities, subject to the solvency of our lenders to fund their obligations and our borrowing base calculations.We are permitted by the terms of our debt instruments to incur substantial additional indebtedness, subject to the restrictions therein.Our inability to generate sufficient cash flow to satisfy our debt obligations, or to refinance our obligations on commercially reasonable terms, would have a material adverse effect on our business, financial condition and results of operations. Our substantial indebtedness could have important consequences.For example, it could: · limit our ability to borrow money for our working capital, capital expenditures, debt service requirements or other corporate purposes; · require us to dedicate a substantial portion of our cash flow to payments on our indebtedness, which would reduce the amount of cash flow available to fund working capital, capital expenditures, product development and other corporate requirements; · increase our vulnerability to general adverse economic and industry conditions; and · limit our ability to respond to business opportunities, including growing our business through acquisitions. In addition, the credit agreements and indentures governing our current indebtedness contain, and any future debt instruments would likely contain, financial and other restrictive covenants, which will impose significant operating and financial restrictions on us, including restrictions on our ability to, among other things: · incur or guarantee additional debt; · pay dividends and make other restricted payments; · create or incur certain liens; · make certain investments; · engage in sales of assets and subsidiary stock; · enter into transactions with affiliates; · transfer all or substantially all of our assets or enter into merger or consolidation transactions; and · make capital expenditures. 9 As a result of these covenants, we will be limited in the manner in which we conduct our business, and we may be unable to engage in favorable business activities or finance future operations or capital needs.Furthermore, a failure to comply with these covenants could result in an event of default, which, if not cured or waived, could have a material adverse effect on our business, financial condition, and results of operations. Increases in resin prices or a shortage of available resin could harm our financial condition and results of operations. To produce our products, we use large quantities of plastic resins.Plastic resins are subject to price fluctuations, including those arising from supply shortages and changes in the prices of natural gas, crude oil and other petrochemical intermediates from which resins are produced.Over the past several years, we have at times experienced rapidly increasing resin prices.If rapid increases in resin prices continue, our revenue and profitability may be materially and adversely affected, both in the short term as we attempt to pass through changes in the price of resin to customers under current agreements and in the long term as we negotiate new agreements or if our customers seek product substitution. We source plastic resin primarily from major industry suppliers.We have long-standing relationships with certain of these suppliers but have not entered into a firm supply contract with any of them.We may not be able to arrange for other sources of resin in the event of an industry-wide general shortage of resins used by us, or a shortage or discontinuation of certain types of grades of resin purchased from one or more of our suppliers.In addition, the largest supplier of the Company’s total resin material requirements represented approximately 20% of purchases during fiscal 2013.Any such shortage may materially negatively impact our competitive position versus companies that are able to better or more cheaply source resin. We may not be able to compete successfully and our customers may not continue to purchase our products. We face intense competition in the sale of our products and compete with multiple companies in each of our product lines.We compete on the basis of a number of considerations, including price, service, quality, product characteristics and the ability to supply products to customers in a timely manner.Our products also compete with metal, glass, paper and other packaging materials as well as plastic packaging materials made through different manufacturing processes.Some of these competitive products are not subject to the impact of changes in resin prices which may have a significant and negative impact on our competitive position versus substitute products.Our competitors may have financial and other resources that are substantially greater than ours and may be better able than us to withstand higher costs.In addition, our success may depend on our ability to adapt to technological changes, and if we fail to enhance existing products and develop and introduce new products and new production technologies in a timely fashion in response to changing market conditions and customer demands, our competitive position could be materially and adversely affected.Furthermore, some of our customers do and could in the future choose to manufacture the products they require for themselves.Each of our product lines faces a different competitive landscape.Competition could result in our products losing market share or our having to reduce our prices, either of which would have a material adverse effect on our business and results of operations and financial condition.In addition, since we do not have long-term arrangements with many of our customers, these competitive factors could cause our customers to shift suppliers and/or packaging material quickly. We may pursue and execute acquisitions, which could adversely affect our business. As part of our growth strategy, we plan to consider the acquisition of other companies, assets and product lines that either complement or expand our existing business and create economic value.We cannot assure you that we will be able to consummate any such transactions or that any future acquisitions will be consummated at acceptable prices and terms. We continually evaluate potential acquisition opportunities in the ordinary course of business, including those that could be material in size and scope.Acquisitions involve a number of special risks, including: · the diversion of management’s attention and resources to the assimilation of the acquired companies and their employees and to the management of expanding operations; · the incorporation of acquired products into our product line; · problems associated with maintaining relationships with employees and customers of acquired businesses; · the increasing demands on our operational systems; · ability to integrate and implement effective disclosure controls and procedures and internal controls for financial reporting within the allowable time frame as permitted by Sarbanes-Oxley Act; · possible adverse effects on our reported operating results, particularly during the first several reporting periods after such acquisitions are completed; and · the loss of key employees and the difficulty of presenting a unified corporate image. 10 We may become responsible for unexpected liabilities that we failed or were unable to discover in the course of performing due diligence in connection with historical acquisitions and any future acquisitions.We have typically required selling stockholders to indemnify us against certain undisclosed liabilities.However, we cannot assure you that indemnification rights we have obtained, or will in the future obtain, will be enforceable, collectible or sufficient in amount, scope or duration to fully offset the possible liabilities associated with the business or property acquired.Any of these liabilities, individually or in the aggregate, could have a material adverse effect on our business, financial condition and results of operations. In addition, we may not be able to successfully integrate future acquisitions without substantial costs, delays or other problems.The costs of such integration could have a material adverse effect on our operating results and financial condition.Although we conduct what we believe to be a prudent level of investigation regarding the businesses we purchase, in light of the circumstances of each transaction, an unavoidable level of risk remains regarding the actual condition of these businesses.Until we actually assume operating control of such businesses and their assets and operations, we may not be able to ascertain the actual value or understand the potential liabilities of the acquired entities and their operations.Furthermore, we may not realize all of the cost savings and synergies we expect to achieve from our current strategic initiatives due to a variety of risks, including, but not limited to, difficulties in integrating shared services with our business, higher than expected employee severance or retention costs, higher than expected overhead expenses, delays in the anticipated timing of activities related to our cost-saving plans and other unexpected costs associated with operating our business.If we are unable to achieve the cost savings or synergies that we expect to achieve from our strategic initiatives, it could adversely affect our business, financial condition and results of operations. We may not be successful in protecting our intellectual property rights, including our unpatented proprietary know-how and trade secrets, or in avoiding claims that we infringed on the intellectual property rights of others. In addition to relying on patent and trademark rights, we rely on unpatented proprietary know-how and trade secrets, and employ various methods, including confidentiality agreements with employees and consultants, customers and suppliers to protect our know-how and trade secrets.However, these methods and our patents and trademarks may not afford complete protection and there can be no assurance that others will not independently develop the know-how and trade secrets or develop better production methods than us.Further, we may not be able to deter current and former employees, contractors and other parties from breaching confidentiality agreements and misappropriating proprietary information and it is possible that third parties may copy or otherwise obtain and use our information and proprietary technology without authorization or otherwise infringe on our intellectual property rights.Additionally, we have licensed, and may license in the future, patents, trademarks, trade secrets, and similar proprietary rights to third parties.While we attempt to ensure that our intellectual property and similar proprietary rights are protected when entering into business relationships, third parties may take actions that could materially and adversely affect our rights or the value of our intellectual property, similar proprietary rights or reputation.In the future, we may also rely on litigation to enforce our intellectual property rights and contractual rights, and, if not successful, we may not be able to protect the value of our intellectual property.Any litigation could be protracted and costly and could have a material adverse effect on our business and results of operations regardless of its outcome. Our success depends in part on our ability to obtain, or license from third parties, patents, trademarks, trade secrets and similar proprietary rights without infringing on the proprietary rights of third parties.Although we believe our intellectual property rights are sufficient to allow us to conduct our business without incurring liability to third parties, our products may infringe on the intellectual property rights of such persons.Furthermore, no assurance can be given that we will not be subject to claims asserting the infringement of the intellectual property rights of third parties seeking damages, the payment of royalties or licensing fees and/or injunctions against the sale of our products.Any such litigation could be protracted and costly and could have a material adverse effect on our business, financial condition and results of operations. Current and future environmental and other governmental requirements could adversely affect our financial condition and our ability to conduct our business. Our operations are subject to federal, state, local, and foreign environmental laws and regulations that impose limitations on the discharge of pollutants into the air and water, establish standards for the treatment, storage and disposal of solid and hazardous wastes and require cleanup of contaminated sites.While we have not been required historically to make significant capital expenditures in order to comply with applicable environmental laws and regulations, we cannot predict with any certainty our future capital expenditure requirements because of continually changing compliance standards and environmental technology.Furthermore, violations or contaminated sites that we do not know about (including contamination caused by prior owners and operators of such sites or newly discovered information) could result in additional compliance or remediation costs or other liabilities, which could be material.We have limited insurance coverage for potential environmental liabilities associated with historic and current operations and we do not anticipate increasing such coverage in the future.We may also assume significant environmental liabilities in acquisitions.In addition, federal, state, local, and foreign governments could enact laws or regulations concerning environmental matters that increase the cost of producing, or otherwise adversely affect the demand for, plastic products.Legislation that would prohibit, tax 11 or restrict the sale or use of certain types of plastic and other containers, and would require diversion of solid wastes such as packaging materials from disposal in landfills, has been or may be introduced in the U.S. Congress, state legislatures, and other legislative bodies.While container legislation has been adopted in a few jurisdictions, similar legislation has been defeated in public referenda in several states, local elections and many state and local legislative sessions.Although we believe that the laws promulgated to date have not had a material adverse effect on us, there can be no assurance that future legislation or regulation would not have a material adverse effect on us.Furthermore, a decline in consumer preference for plastic products due to environmental considerations could have a negative effect on our business. The Food and Drug Administration, which we refer to as the FDA, regulates the material content of direct-contact food and drug packages we manufacture pursuant to the Federal Food, Drug and Cosmetic Act.Furthermore, some of our products are regulated by the Consumer Product Safety Commission, which we refer to as the CPSC, pursuant to various federal laws, including the Consumer Product Safety Act and the Poison Prevention Packaging Act.Both the FDA and the CPSC can require the manufacturer of defective products to repurchase or recall these products and may also impose fines or penalties on the manufacturer.Similar laws exist in some states, cities and other countries in which we sell products.In addition, laws exist in certain states restricting the sale of packaging with certain levels of heavy metals and imposing fines and penalties for noncompliance.Although we use FDA-approved resins and pigments in our products that directly contact food and drug products and we believe our products are in material compliance with all applicable requirements, we remain subject to the risk that our products could be found not to be in compliance with these and other requirements.A recall of any of our products or any fines and penalties imposed in connection with noncompliance could have a materially adverse effect on us.See “Business—Environmental Matters and Government Regulation.” In the event of a catastrophic loss of one of our key manufacturing facilities, our business would be adversely affected. While we manufacture our products in a large number of diversified facilities and maintain insurance covering our facilities, including business interruption insurance, a catastrophic loss of the use of all or a portion of one of our key manufacturing facilities due to accident, labor issues, weather conditions, natural disaster or otherwise, whether short or long-term, could have a material adverse effect on us. Goodwill and other intangibles represent a significant amount of our net worth, and a future write-off could result in lower reported net income and a reduction of our net worth. As of the end of our 2013 fiscal year, the net value of our goodwill and other intangibles was $2,520 million.We are no longer required or permitted to amortize goodwill reflected on our balance sheet.We are, however, required to evaluate goodwill reflected on our balance sheet when circumstances indicate a potential impairment, or at least annually, under the impairment testing guidelines outlined in the standard.Future changes in the cost of capital, expected cash flows, or other factors may cause our goodwill to be impaired, resulting in a non-cash charge against results of operations to write off goodwill for the amount of impairment.If a future write-off is required, the charge could have a material adverse effect on our reported results of operations and net worth in the period of any such write-off. Disruptions in the overall economy and the financial markets may adversely impact our business. Our industry is affected by current economic factors, including the deterioration of national, regional, and local economic conditions, declines in employment levels, and shifts in consumer spending patterns.Disruptions in the overall economy and volatility in the financial markets could reduce consumer confidence in the economy, negatively affecting consumer spending, which could be harmful to our financial position and results of operations.As a result, decreased cash flow generated from our business may adversely affect our financial position and our ability to fund our operations.In addition, macroeconomic disruptions, as well as the restructuring of various commercial and investment banking organizations, could adversely affect our ability to access the credit markets.The disruption in the credit markets may also adversely affect the availability of financing for our operations.There can be no assurance that government responses to the disruptions in the financial markets will restore consumer confidence, stabilize the markets, or increase liquidity and the availability of credit. We had net losses in recent years and we may not be profitable in the future. We generated net income in three of our last five fiscal years, and during the remaining two fiscal years, we incurred net losses of over $100 million per year. We may not generate net income from operations in the future, and continuing net losses may limit our ability to execute our strategy.Factors contributing to our financial performance include non-cash impairment charges, depreciation/amortization on our long lived tangible and intangible assets, interest expense on our debt obligations as well as other factors more fully disclosed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” We are a holding company and rely on dividends and other payments, advances and transfers of funds from our subsidiaries to meet our obligations and pay dividends. 12 Berry Plastics Group, Inc. has no direct operations and no significant assets other than ownership of 100% of the stock of Berry Plastics Corporation. Because Berry Plastics Group, Inc. conducts its operations through its subsidiaries, it depends on those entities for dividends and other payments to generate the funds necessary to meet its financial obligations, and to pay any dividends with respect to our common stock. Legal and contractual restrictions in the agreements governing current and future indebtedness of Berry Plastics Group, Inc.’s subsidiaries, as well as the financial condition and operating requirements of Berry Plastics Group, Inc.’s subsidiaries, may limit Berry Plastics Group, Inc.’s ability to obtain cash from its subsidiaries. The earnings from, or other available assets of, Berry Plastics Group, Inc.’s subsidiaries may not be sufficient to pay dividends or make distributions or loans to enable Berry Plastics Group, Inc. to pay dividends going forward. Apollo controls us, and its interests may conflict with or differ from your interests. Funds affiliated with our equity sponsor, Apollo Global Management, LLC (“Apollo”) indirectly beneficially own approximately 29% of our common stock.Under the amended and restated stockholders agreement that we entered into in connection with our initial public offering, so long as Apollo and its affiliates continue to indirectly own a significant amount of our equity, even at its current ownership level, they will continue to be able to strongly influence or control our business decisions, including through the designation of up to four director nominees and the requirement that certain matters, including mergers and acquisitions, issuance of equity and incurrence of debt, be approved by a majority of the directors nominated by Apollo voting on the matter so long as Apollo beneficially owns at least 25% of our outstanding common stock. Therefore, Apollo effectively has the ability to prevent any transaction that requires the approval of our Board of Directors or our stockholders, including the approval of significant corporate transactions such as mergers and the sale of substantially all of our assets. Thus, Apollo will continue to be able to significantly influence or effectively control our decisions which could conflict with the interests of other users of this Form 10-K. The requirements of having a class of publicly traded equity securities may strain our resources and distract management. As a company with publicly traded equity securities, we are subject to additional reporting requirements of the Securities Exchange Act of 1934, or the Exchange Act and the Sarbanes-Oxley Act of 2002, which we refer to as the “Sarbanes-Oxley Act.”The Sarbanes-Oxley Act requires that we maintain effective disclosure controls and procedures and internal control for financial reporting.In future years, our independent public accountants auditing our financial statements will be required to attest to the effectiveness of our internal control over financial reporting.In order to continue to maintain the effectiveness of our disclosure controls and procedures and internal control over financial reporting significant resources and management oversight is required.Furthermore, if we are unable to conclude that our disclosure controls and procedures and internal control over financial reporting are effective, or if our independent public accounting firm is unable to provide us with an unqualified report as to management’s assessment of the effectiveness of our internal control over financial reporting in future years, investors may lose confidence in our financial reports and our stock price may decline. In addition, the Dodd-Frank Wall Street Reform and Consumer Protection Act, which we refer to as “Dodd-Frank” and which amended the Sarbanes-Oxley Act and other federal laws, has created uncertainty for public companies, and we cannot predict with any certainty the requirements of the regulations that will ultimately be adopted under Dodd-Frank or how such regulations will affect the cost of compliance for a company with publicly traded common stock.There is likely to be continuing uncertainty regarding compliance matters because the application of these laws and regulations, which are subject to varying interpretations, may evolve over time as new guidance is provided by regulatory and governing bodies.We intend to invest resources to comply with these evolving laws and regulations, which will result in increased general and administrative expenses and divert management’s time and attention from other business concerns.Furthermore, if our compliance efforts differ from the activities that regulatory and governing bodies expect or intend due to ambiguities related to interpretation or practice, we may face legal proceedings initiated by such regulatory or governing bodies and our business may be harmed.In addition, new rules and regulations may make it more difficult for us to attract and retain qualified directors and officers and will make it more expensive for us to obtain director and officer liability insurance. We are required to pay our existing owners for certain tax benefits, which amounts are expected to be material. We have entered into an income tax receivable agreement with our pre-initial public offering stockholders, option holders and holders of our stock appreciation rights that provides for the payment by us to such stockholders of 85% of the amount of cash savings, if any, in U.S. federal, foreign, state and local income tax that we and our subsidiaries actually realize as a result of the utilization of our net operating losses attributable to periods prior to our initial public offering. These payment obligations are our obligations and not obligations of any of our subsidiaries. The actual utilization of net operating losses as well as the timing of any payments under the income tax receivable agreement will vary depending upon a number of factors, including the amount, character and timing of our and our subsidiaries’ taxable income in the future. We expect that the payments we make under this income tax receivable agreement will be material. Assuming no material changes in the relevant tax law, and that we and our subsidiaries earn sufficient income to realize the full tax benefits subject to the income tax receivable agreement, we expect that future payments under the income tax receivable agreement will aggregate to between $313 million and $360 million through 2017. 13 During fiscal 2013, we made $5 million of payments related to the TRA with an additional $32 million paid in the first fiscal quarter of 2014. Any future changes in the realizability of our net operating loss carry forwards that were generated prior to our initial public offering will impact the amount of the liability that will be paid to our pre-initial public offering shareholders, option holders or holders of our stock appreciation rights. Changes in the realizability of these tax assets are recorded in income tax expense (benefit) and any changes in the obligation under the income tax receivable agreement is recorded in other income (expense). Based on our current taxable income estimates, we expect to repay the majority of this obligation by the end of our 2016 fiscal year. In addition, the income tax receivable agreement provides that upon certain mergers, stock and asset sales, other forms of business combinations or other changes of control, the income tax receivable agreement will terminate and we will be required to make a payment equal to the present value of future payments under the income tax receivable agreement, which payment would be based on certain assumptions, including those relating to our and our subsidiaries’ future taxable income. In these situations, our obligations under the income tax receivable agreement could have a substantial negative impact on our liquidity and could have the effect of delaying, deferring or preventing certain mergers, asset sales, other forms of business combinations or other changes of control. For tax reasons, special timing rules will apply to payments associated with stock options and stock appreciation rights. Such payments will generally be deemed invested in a notional account rather than made on the scheduled payment dates, and the account will be distributed on the fifth anniversary of the initial public offering. Our counterparties under this agreement will not reimburse us for any payments previously made under the income tax receivable agreement if such benefits are subsequently disallowed (although future payments would be adjusted to the extent possible to reflect the result of such disallowance). As a result, in certain circumstances, payments could be made under the income tax receivable agreement in excess of our cash tax savings. Our international sales and operations are subject to applicable laws relating to trade, export controls, and foreign corrupt practices, the violation of which could adversely affect our operations. We must comply with all applicable international trade, export and import laws and regulations of the United States and other countries. We are subject to export controls and economic sanctions laws and embargoes imposed by the U.S. Government. Changes in trade sanctions laws may restrict our business practices, including cessation of business activities in sanctioned countries or with sanctioned entities, and may result in modifications to compliance programs. We are also subject to the Foreign Corrupt Practices Act and other anti-bribery laws that generally bar bribes or unreasonable gifts to foreign governments or officials. We have implemented safeguards and policies to discourage these practices by our employees and agents. However, our existing safeguards and policies to assure compliance and any future improvements may prove to be less than effective and our employees or agents may engage in conduct for which we might be held responsible. If employees violate our policies, we may be subject to regulatory sanctions. Violations of these laws or regulations could result in sanctions including fines, debarment from export privileges and penalties and could adversely affect our business, financial condition and results of operations. We may not be able to achieve cost savings as a result of our restructuring efforts and productivity and cost reduction initiatives. From time to time we enter into cost reduction plans designed to deliver cost savings and improve equipment utilization. Our ability to achieve the anticipated cost savings and other benefits from these initiatives within the expected time frame is subject to many estimates and assumptions. Additionally, there are many factors which affect our ability to achieve savings as a result of productivity and cost reduction initiatives, such as difficult economic conditions, increased costs in other areas, the effects of and costs related to newly acquired entities, mistaken assumptions, and the other risk factors set forth herein. In addition, any actual savings may be balanced by incremental costs that were not foreseen at the time of the restructuring or cost reduction initiatives. As a result, anticipated savings may not be achieved on the timetable desired or at all. Additionally, while we execute these restructuring activities to achieve these savings, it is possible that our attention may be diverted from our ongoing operations which may have a negative impact on our ongoing operations. 14 Item 1B. UNRESOLVED STAFF COMMENTS None Item 2.PROPERTIES We lease or own our principal offices and manufacturing facilities.We believe that our property and equipment is well-maintained, in good operating condition and adequate for our present needs.As of the end of fiscal 2013, the locations of our principal manufacturing facilities, by country, are as follows:United States—68 locations (39 Rigid Packaging, 17 Engineered Materials, 12 Flexible Packaging); Canada—4 locations (1 Rigid Packaging, 2 Engineered Materials, 1 Flexible Packaging); Mexico—3 locations (2 Engineered Materials, 1 Flexible Packaging); India, The Netherlands and Belgium (Engineered Materials); Germany and Australia (Engineered Materials); and Brazil and Malaysia (Rigid Packaging).The Evansville, Indiana facility serves as our world headquarters. We lease our facilities in the following locations:Evansville, Indiana; Louisville, Kentucky; Lawrence, Kansas; Peosta, Iowa; Phoenix, Arizona; Quad Cities, Iowa; Phillipsburg, New Jersey; Bloomington, Indiana; Chicago, Illinois; Bowling Green, Kentucky; Syracuse, New York; Jackson, Tennessee; Anaheim, California; Aurora, Illinois; Cranbury, New Jersey; Charlotte, North Carolina; Easthampton, Massachusetts; Lathrop, California; Hanover, Maryland; Tacoma, Washington; Baltimore, Maryland; Chippewa Falls, Wisconsin; Atlanta, Georgia; Mexico City, Mexico; and Dunkirk, New York. Item 3.LEGAL PROCEEDINGS We are party to various legal proceedings involving routine claims which are incidental to our business. Although our legal and financial liability with respect to such proceedings cannot be estimated with certainty, we believe that any ultimate liability would not be material to the business, financial condition, results of operations or cash flows. Item 4.MINE SAFETY DISCLOSURES Not applicable. PART II Item 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER Our common stock commenced trading on the New York Stock Exchange under the symbol “BERY” on October 4, 2012.The following table sets forth, for the periods indicated, the high and low sales prices per share of our common stock reported on the New York Stock Exchange. Fiscal 2013 High Low 1st quarter (since October 4, 2012) $ $ 2nd quarter 3rd quarter 4th quarter In conjunction with the initial public offering the Company executed a 12.25 for one stock split of the Company’s common stock. As of the date of this filing there were approximately 159 record holders of the common stock but, we estimate the number of beneficial stockholders to be much higher as a number of our shares are held by brokers or dealers for their customers in street name. During fiscal 2013 we did not declare or pay any cash dividends on our common stock. Any future determination as to the declaration and payment of dividends, if any, will be at the discretion of our board of directors and will depend on then existing conditions, including our financial condition, operating results, contractual restrictions, capital requirements, business prospects, and other factors our board of directors may deem relevant. Purchases of Equity Securities by the Issuer and Affiliated Purchasers There were no shares of our common stock repurchased during the fourth fiscal quarter. 15 Item 6. SELECTED FINANCIAL DATA Fiscal 2013 Fiscal 2012 Fiscal 2011 Fiscal 2010 Fiscal 2009 Statement of Operations Data: Net sales $ Cost of goods sold Selling, general and administrative Amortization of intangibles 96 Restructuring and impairment charges (a) 14 31 41 11 Operating income 42 Debt extinguishment 64 — 68 — — Other income (7
